Citation Nr: 9906659	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected low back disability, currently evaluated as 40 
percent disabling.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for benign prostatic 
hypertrophy.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for knee and ankle 
arthralgia.

7.  Entitlement to service connection for cardiac arrhythmia.

8.  Entitlement to service connection for beriberi, 
dysentery, malaria, or malnutrition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran has recognized service from February 1941 to June 
1946.  The veteran was a prisoner of war (POW) of the 
Japanese Government from April 1942 to July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.

In the March 1996 rating action, the RO denied entitlement to 
service connection for bilateral shoulder arthritis.  The 
veteran filed a timely notice of disagreement in the form of 
his November 1996 hearing transcript.  The Hearing Officer 
subsequently granted service connection for bilateral 
shoulder arthritis in his April 1997 decision.  

The Board determines that the rating action constituted a 
full grant of benefits with respect to the award of service 
connection for the bilateral shoulder arthritis. See Holland 
v. Brown, 9 Vet. App. 324, 329-330 (1996), rev'd by order of 
the court sub nom,. Holland v. Gober, No. 97-7045 (Fed. Cir. 
July 19, 1997); see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (implicitly overruling Holland v. Brown, 
supra).  Hence, while the April 1997 supplemental statement 
of the case (SSOC) provided the veteran with the pertinent 
Diagnostic Codes, along with reasons and bases for the RO 
action finding that a compensable rating was not warranted 
for the bilateral shoulder arthritis, the stated issue was 
that of service connection.  In June 1997, the veteran 
submitted a substantive appeal on the other issues on appeal.  
In the best light possible, the veteran's June 1997 
substantive appeal with regard to the other issues can only 
be construed as a notice of disagreement (NOD) with regard to 
the level of evaluation for the service-connected bilateral 
shoulder disability.  Therefore, appellate review of the 
claim is premature in that the veteran has not filed a 
substantive appeal with regard to this issue.

The veteran clarified in his November 1996 RO hearing, that 
he was seeking service connection for bilateral hearing loss.  
The RO has addressed the issue of right ear hearing loss but 
has not addressed the issue of bilateral hearing loss.  The 
RO is requested to develop the issue of bilateral hearing 
loss.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999 (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the veteran's claims file reveals that his 
service medical records and service personnel records are not 
included.  However, February 1948 and September 1949 
verifications of service dates are of record. 

A September 1949 verification of service dates reflects that 
the veteran claimed to suffer from malaria and dysentery due 
to his POW internment.

The veteran filed his claim for service connection for 
various disabilities in January 1988. 

The veteran was afforded a VA POW protocol examination in 
October 1995.  The veteran described extensive nutritional 
deprivation and atrocities while he was a POW.  He noted that 
he suffered from dysentery, malaria, beriberi, and 
malnutrition.  After examination, the examiner's diagnoses 
included low back pain, pacemaker, right ear hearing loss, 
benign prostatic hypertrophy (BPH), bilateral shoulder 
arthritis, gout, and knee/ankle arthralgia.

The veteran underwent VA mental disorders examination in 
October 1995.  The examiner's diagnoses included PTSD with 
moderate symptoms.  The veteran also underwent a Social Work 
Survey in October 1995.

After a January 1996 VA orthopedic examination, the examiner 
diagnosed diffuse degenerative osteoarthritic changes and 
spondylolisthesis, L5-S1.  It is unclear if the examiner 
examined the veteran's shoulders.   

Private post-service medical records from July 1983 to 
November 1996 reveal treatment for various disabilities 
including cardiac arrhythmia; irregular heartbeat, and sick 
sinus syndrome.

In a March 1996 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation; granted service connection for low back 
disability and assigned a 10 percent disability evaluation; 
and denied service connection for right ear hearing loss; 
benign prostatic hypertrophy; bilateral shoulder arthritis; 
gout; knee/ankle arthralgia; cardiac arrhythmia; and 
beriberi, dysentery, malaria, and malnutrition.  The veteran 
filed a timely notice of disagreement in June 1996 regarding 
the level of compensation assigned for his service-connected 
PTSD and low back disability.

VA outpatient treatment records from March 1991 to June 1997 
reflect treatment for various disabilities.  The veteran 
complained of right ear hearing loss in April 1996.  Also, in 
April 1996, the veteran complained of low back pain.  The 
examiner noted degenerative joint disease and chronic low 
back pain.  In May 1996, the examiner noted the veteran had 
musculoskeletal pain, perhaps tendonitis, but not gout.  
Also, in May 1996, x-rays of the right ankle revealed mild 
degenerative changes and dorsal and plantar calcaneal spurs.  
The veteran's most recent psychiatric outpatient report in 
December 1996 reflects that he was experiencing increased 
confusion and disorientation.  A VA examiner noted an 
enlarged prostate in a January 1997 examination.  Also in 
January 1997, a neurologic examination revealed confusion and 
disorientation. 

During his November 1996 RO hearing, the veteran requested 
that the hearing transcript serve as a notice of disagreement 
for the issues of service connection for bilateral shoulder 
arthritis, right ear hearing loss, benign prostatic 
hypertrophy, gout, knee and ankle arthralgia, cardiac 
arrhythmia, beriberi, dysentery, malaria, and malnutrition.  
He testified that he suffered limited mobility, decreased 
mental energy, dizziness, light-headedness, confusion, and 
nightly nightmares.  He described his POW experiences and 
recalled being forced to march.  He reported that he was 
repeatedly hit with the butt of a rifle in the low back and 
kicked in the head.  He pointed to his shoulders while 
describing the place of impact of the abuse.  He recounted 
seeing several fellow POW's killed and one occasion when a 
POW was decapitated.  He reported being very sick while a 
POW.  




The veteran reported that he had been treated at the VAMC for 
his heart, low back, PTSD, and swollen feet.  He stated that 
he also sought private medical attention at Straub Hospital.  
The veteran reported exposure to acoustic trauma during 
service.  He stated that he was exposed to artillery fire and 
was hit in the head causing bilateral hearing loss.  He 
stated that he suffered from ankle and knee pain and swelling 
and that he had episodic gout.  The veteran's wife testified 
that the veteran isolated himself from others and rarely went 
out without her.  She stated that overhead planes or sirens 
bothered the veteran and reminded him of his wartime 
experiences.  The veteran noted that he was retired due to 
his age.  

In his April 1997 decision, the Hearing Officer granted an 
increased evaluation of 40 percent for the veteran's service-
connected low back disability.  The Hearing Officer also 
granted service connection for bilateral shoulder arthritis 
and assigned a noncompensable evaluation.  

In a January 1998 rating action, the RO granted an increased 
evaluation for the veteran's service-connected PTSD to 30 
percent disabling.

The Board notes that that veteran has claimed entitlement to 
service connection for cardiac arrhythmia.  The post-service 
medical records reflect that in March 1992, a thallium 
treadmill stress study included no perfusion abnormalities 
suggesting ischemia.  A November 1996 private medical report 
reflected no evidence of ischemia.

The veteran's service-conned low back disability is rated as 
40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the rating schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  




In addition, the Court indicated that the evaluation of 
orthopedic disorders must also involve consideration of all 
the factors set forth in 38 C.F.R. §4.45, including a 
determination as to whether the veteran's service-connected 
low back disability exhibits weakened movement, excess 
fatigability, or incoordination. 

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 38 
C.F.R. § 4.59, as they pertain to painful motion, must also 
be specifically addressed by the examiner.

The Board recognizes that a VA orthopedic examination was 
conducted in January 1996.  However, in order to comply with 
the Court's holding in DeLuca, supra, an additional 
examination of the veteran's service-connected low back 
disability should be conducted.  That examination and the 
adjudication requested on demand should include consideration 
of all the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

The veteran has not been afforded a VA audiological 
examination since his discharge from service.

Pursuant to the reasons set forth above and DeLuca, the Board 
is of the opinion that contemporaneous and thorough VA 
examinations would be of assistance in rendering a 
determination regarding these issues.  See also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Additionally, the Board is 
of the opinion that an additional records search is 
warranted.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertaining to his claims, the 
case is REMANDED for the following actions:


1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care inpatient 
and outpatient providers who have treated 
him for PTSD, low back disability, 
hearing loss, benign prostatic 
hypertrophy, gout, knee or ankle 
complaints, cardiac complaints, beriberi, 
dysentery, malaria, or malnutrition since 
service.  After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment records, to include audiograms, 
from all sources identified whose records 
have not previously been secure.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should request the VAMC  in 
Honolulu, Hawaii to furnish any 
additional medical records, which have 
not been previously secured.

3.  The RO should request the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri to conduct a search for 
any service medical records pertaining to 
the veteran's active duty. 

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiaric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  During 
the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the PTSD.  
The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning score provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders.  

It is imperative that the examiner 
explain the meaning of the numerical 
score assigned, as it relates to social 
and industrial adaptability.  If the 
historical diagnosis of PTSD is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  Any opinions 
exposed must be accompanied by a complete 
rationale.

5.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of the low 
back disability and the etiology of the 
knee and ankle complaints.  Any further 
indicated studies, including range of 
motion studies must be performed, and all 
findings set forth in detail.  The 
examiner should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected low back disability.  The 
examiner is requested to provide opinions 
as to whether it is at least as likely as 
not that pain could significantly limit 
functional ability of the low back area 
during flare-ups.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file 
should be provided to the examiner for 
review prior to the examination. 

The orthopedic examiner is requested to 
determine the nature and extent of the 
veteran's knee and ankle disabilities.  
After a thorough analysis of the medical 
evidence in the claims folder, including 
the service medical records, the examiner 
is specifically requested to provide 
opinions concerning when any knee and 
ankle disabilities first manifested, and 
if the disabilities are related to any 
findings noted during service.  Any 
further indicated studies should be 
performed.  The ranges of motion should 
be reported in degrees.  The rationale 
for all opinions expressed should also be 
provided.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.

6.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA ear, 
nose and throat and audiology 
examinations by appropriate specialist(s) 
to determine the nature, severity, and 
etiology of any hearing loss determined 
to be present.  Any further indicated 
special studies should be performed.  It 
is requested that the examiner obtain a 
detailed history of inservice and post 
service noise exposure.  After reviewing 
the available medical records, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current hearing 
loss was caused by noise exposure in 
service or the veteran's POW internment.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.

7.  Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination to determine the nature, 
extent, and etiology of any heart 
disorders found.  The examiner should 
review the veteran's service medical 
records and the postservice medical 
records with regard to the onset of any 
heart problems found and render an 
opinion as to when any heart problems 
first manifested. 

Any further indicated special studies 
should be conducted.  Any opinions 
expressed must be accompanied by a 
complete rationale.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s) and 
the examination report(s) must be 
annotated in this regard.

8.  The veteran should then be afforded a 
VA genitourinary examination by an 
appropriate specialist to determine 
whether he has benign prostatic 
hypertrophy and, if so, it's probable 
etiology. Any further indicated studies 
should be accomplished. The examiner 
should furnish an opinion for the record 
as to whether it is at least as likely as 
not that any current benign prostatic 
hypertrophy began during service and, if 
not, when such disorder was first 
manifested.  The clinical findings and 
reasoning, which form the basis of the 
opinions, should be clearly set forth.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.

9.  The veteran should then be afforded a 
VA examination(s) by an appropriate 
specialist(s) to determine whether he has 
gout and, if so, it's probable etiology. 
Any further indicated special studies 
should be accomplished. The examiner 
should furnish an opinion for the record 
as to whether it is at least as likely as 
not that any current gout began during 
service and, if not, when such disorder 
was first manifested.  

Furthermore, if the disorder is found to 
not have originated in service, the 
examiner should indicate whether (and, if 
so, how) it are related to any 
psychiatric disorder or other claimed 
disability.  The clinical findings and 
reasoning, which form the basis of the 
opinions, should be clearly set forth.  
The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.

10.  Thereafter, the veteran should be 
scheduled for a VA POW protocol 
examination to determine the nature, 
extent, and severity of any beriberi, 
dysentery, malaria, or malnutrition found 
on examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.

11.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal,.  With 
respect to the issue of entitlement to an 
increased evaluation for lumbosacral 
strain, the RO should consider the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of a joint, as discussed by the 
Court in DeLuca v. Brown.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other issue, the RO should 
issue a supplemental statement of the case and the veteran 
and his representative should be afforded a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate action, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 13 -


